United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                                                                                              December 30, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 03-50662
                                          Summary Calendar


CLAUDE L. RIVERS, SR.,

                                                                                         Plaintiff-Appellant,

                                                 versus

SECTION 8; RITA WANSTROM; JACKSON COLE; HENRY FLORES;
CARL S. RICHIE, II; CHARLES BAILEY; JAMES L. HARGROVE;
JUDY PACIOCCO; DIANE FALCON; KENNETH HARRINGTON; MARY
F. REECE; LISA GARCIA; HOUSING AUTHORITY OF THE CITY
OF AUSTIN,

                                                                                       Defendants-
                                                          Appellees.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                     USDC No. A-03-CV-57-JN
                       -------------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       Claude L. Rivers, Sr., appeals from the dismissal of his civil rights suits alleging claims under

the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1964(c); the Hobbs




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Act, 18 U.S.C. § 1951; 42 U.S.C. § 1983; the Due Process Clause; and the Equal Protection Clause.

The district court dismissed the complaint as frivolous.

        As a preliminary matter, Rivers has inadequately briefed his claims under 42 U.S.C. § 1983,

and he has failed to brief his claims concerning the defendants' alleged distribution of marijuana or

his claims arising under state law. Accordingly, those claims are deemed abandoned. See Yohey -.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also FED. R. APP. P. 28(a)(9). We find no merit

in the argument that the district court should have ruled on Rivers's motion to recuse because the case

was transferred from the district judge who was the subject of the motion. See 28 U.S.C. §§ 144 and

455.

        Rivers argues that he adequately pleaded his RICO claims because he alleged the predicate

acts of mail fraud and extortion. We conclude, however, that Rivers's complaint fails to allege

sufficiently a pattern of racketeering activity connected to the acquisition, establishment, conduct, or

control of an enterprise. See Elliott v. Foufas, 867 F.2d 877, 880 (5th Cir. 1989); Manax v.

McNamara, 842 F.2d 808, 811 (5th Cir. 1988). Rivers's motion to transfer the appeal to the United

States Supreme Court is DENIED.

        AFFIRMED; MOTION DENIED.




                                                 -2-